Citation Nr: 1441277	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Fargo, North Dakota


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder to include PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and April 2011 rating decisions issued by the RO. In these rating decisions, the RO declined to reopen the previously denied claim of service connection for PTSD.

The Board is aware that the RO previously denied the claim of service connection for PTSD on the merits in an April 2008 rating decision. Regardless of the actions of the RO, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  

In June 2013, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record. 

Finally, the Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.






FINDINGS OF FACT

1. In an April 2008 rating decision, the RO denied the claim of entitlement to service connection for PTSD; he did not appeal this decision.  New and material evidence was not received within one year of notification.  

2. The material added to the claims files subsequent to the April 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.  Such evidence is not cumulative or redundant of evidence already of record. 

3. The Veteran does not have PTSD.

3. The Veteran's acquired psychiatric disorder is not related to service.


CONCLUSIONS OF LAW

1. The April 2008 rating decision that denied service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  The evidence received subsequent to the April 2008 decision is new and material, and the claim for service connection for PTSD is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. An acquired psychiatric disorder, to include PTSD was not incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) held that the law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, in an October 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence would be necessary to substantiate that element or elements required to establish service connection for PTSD that were found insufficient in the previous denial.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, VA treatment records and examination report. The Veteran has not identified any outstanding records that are pertinent to the claims.

Based on the foregoing, the Board concludes that there has been compliance with the duty to notify and assist provisions.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument, offering testimony at his Board hearing and presenting for VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, the Veteran presented testimony at a hearing before the Board.  During the hearing, the undersigned VLJ clarified the issues on appeal, explained the concept of service connection, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The VLJ clearly identified the need to submit evidence of a diagnosis and a nexus in regard to the PTSD issue and also left the record open for a 90-day period following the hearing to allow for the submission of such additional evidence. The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2013).


Laws and Regulations- New and Material

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In this case, the RO previously denied the Veteran's claim of service connection for PTSD in an April 2008 decision.  In particular, the RO found that the evidence did not show that the Veteran had a diagnosis of PTSD, a link between service and any diagnosed PTSD or a verified stressor. The Veteran was informed of this decision and apprised of his appellate rights, but he did not file a timely appeal.  Therefore, the April 2008 rating decision became final. 38 C.F.R. § 20.1103.    

In October 2010, the Veteran requested that his claim be reopened.  The evidence received since the April 2008 rating decision includes various lay statements submitted by and on behalf of the Veteran regarding his service stressors and impact his psychiatric disorder (claimed PTSD) has had on his relationships and life, the response from JSRRC which verifies the Veteran's claimed stressor, the November 2010 report of VA examination and his June 2013 testimony before the undersigned VLJ reiterating his assertions that he has PTSD as a result of a verified stressor. The November 2010 report of VA examination offers an opinion as to etiology of the claimed psychiatric disorder after thorough review of the evidence (medical and lay) of record.  This evidence is not cumulative and redundant of the evidence previously considered, as there had been no verification of the stressor or opinion as to etiology at that time.  In fact, there was no report of a stressor or evidence relating the psychiatric disorder (PTSD) to the Veteran's service at the time of the April 2008 rating decision. The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 513  (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, the Board finds that this new evidence (the lay statements, hearing testimony, response from JSRRC and November 2010 VA report of examination with etiology opinion) relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for PTSD.  

We also note that at the time of the prior decision, there was no valid diagnosis regarding psychiatric pathology.  Since the prior determination, there is evidence of adjustment disorder and dysthymic disorder. Such evidence, standing alone would warrant consideration as a new claim based upon new diagnoses. Further, the Board recognizes that there was a change in the regulations regarding the evidentiary requirements to establish the claimed stressor for the purposes of substantiating a claim for service connection for PTSD. This change in the regulations would also warrant consideration as a new claim.

Laws and Regulations- Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Analysis

As an initial matter, the Board finds that the Veteran did not engage in combat with the enemy. As discussed below, the Veteran served in Vietnam and faced hostile sniper fire and rocket activity in Vietnam. However, a finding that a veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (October 18, 1999). The Veteran's DD Form 214 reflects that he received the National Defense Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, and Army Commendation Medal, none of which, by themselves, demonstrate combat. Moreover, the Veteran's PTSD stressor statement reflects that he experienced hostile sniper fire and rocket activity in the performance of his duties. He did not, however, describe an actual fight or encounter with a military foe or hostile unit or instrumentality. 

Based on the above, the Board finds that the Veteran did not engage in combat with the enemy and the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f). If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id. The list of examples of such an event or circumstance specifically includes incoming mortar, rocket, and sniper fire. Id. 

The Veteran asserts that his claimed acquired psychiatric disorder, to include PTSD is a result of hostile action. He contends that he experienced hostile sniper fire and rocket activity during his service in Vietnam that led to the onset of his psychiatric disorder.

His service treatment records contain no complaints of, treatment for or diagnosis of symptoms related to an acquired psychiatric disorder. The July 1971 separation examination documented that psychiatric clinical evaluation was normal. Regardless of the relaxed evidentiary requirement for establishing occurrence of a claimed stressor, here, the response from JSRRC tends to verify the Veteran's claimed stressors (i.e., experiencing hostile sniper fire and rocket activity during his service in Vietnam).

Private treatment records document that the Veteran sustained a traumatic brain injury (TBI) in a motor vehicle accident in September 2006. February 2007 private neuropsychological evaluation reflects that the Veteran was functioning within the superior range of overall intellectual ability. Some mild variability on some attentional measures as well as some relative slowing on measures that require speeded processing was demonstrated. Language functions were normal as were memory and problem solving skills. Visual perception and visuospatial constructional abilities were intact. He displayed some mild slowing on tasks of motor speed. There was no significant depression or anxiety.

A September 2008 VA psychiatric note reflects the Veteran's report that he felt overwhelmed after his last wife, whom he was married to for the last year, left in April 2008. He reported that he got involved with a female on the internet. When his wife found out that he was calling the female, she left him. He also reported a personality change since his car accident in September 2006. Additionally, he stated that he could not perform his job as well as he had done in the past (was a carpenter). For these reasons, he felt down and slept too much. He denied other symptoms of depression and denied significant symptoms of anxiety, other than worries about his current situation and marital discord. He denied any symptoms of mania, hypomania, or positive psychotic symptoms. He denied suicidal or homicidal ideation or intent. He had a past history of excessive alcohol use in remission since 2007 and polysubstance abuse (had not used in 8 years).

On mental status examination, the Axis I diagnoses were adjustment disorder, not otherwise specified, secondary to marital discord, some financial difficulties and reportedly change in personality after car accident in 2006; alcohol dependence in partial remission since 2007; and, polysubstance dependence in remission

The November 2010 report of VA examination documents the Veteran's history of TBI following the motor vehicle accident in September 2006. The Veteran did not report any other medical concerns. He reported that he had been unemployed since his motor vehicle accident (his employer stated he was "not the same guy" and was slower to complete tasks).

The Veteran denied any mental health treatment prior to the military and reported first presenting for mental health treatment in 1992 in Ohio. He reported that he realized at that time that Vietnam had affected his life and he briefly obtained therapy for approximately six months. The psychologist documented review of the Veteran's prior private and VA treatment for psychiatric symptoms and noted that the Veteran denied any history of depression prior to his motor vehicle accident. The psychologist noted that the VA treatment records reflected diagnoses of dysthymic disorder, rule out organic mood disorder; cognitive disorder, not otherwise specified secondary to motor vehicle accident; polysubstance dependence in remission; alcohol dependence in remission; and, adjustment disorder with depressed mood in remission. The VA therapy primarily focused on the Veteran's relationship concerns with his ex-wife as well as depression and adjustment to his TBI.

The Veteran reported having good relationships with his parents and siblings and denied any psychiatric concerns within his family. He had some college education but terminated schooling because of some issues with a former wife. He had friends in the community and saw two friends on a daily basis. He recently joined the VFW and was becoming involved with a foreign exchange student program. He had been married on four occasions. His first marriage ended in divorce (1968-1980) because his former wife "couldn't take [the Veteran] anymore after Vietnam." His second marriage (1982-1984) ended in divorce because he had met other people during schooling. His third marriage (1985-1986) ended in divorce due to his former wife's "concerns." His final marriage ended in divorce because of the wife's anger issues. He had 6 children (3 from the first marriage; 3 from the fourth marriage) and described his relationship with his children as improving, noting that they were previously impacted as a result of his alcohol use.

He typically worked in construction and last worked two years earlier. He denied any time lost from work due to absenteeism or tardiness prior to his TBI. As noted, he reported that he was slower at completing tasks after his TBI and was terminated from his construction job. 

Regarding his military service, the Veteran endorsed fear of hostile military activity and indicated that he did not believe he would return from Vietnam. He did not report any other traumatic events outside of the military, with the exception of the motor vehicle accident in which he sustained a TBI and two others were killed.

In regard to his mental health symptoms, the Veteran stated that he first noticed his depression about three years earlier. He reported that his depression had been constant since that time although psychiatric medication was helpful. He reported low motivation and inactivity since not working and indicated that he had previously been more active. He reported feelings of worthlessness and guilt stemming from disabilities in the motor vehicle accident. He denied thoughts of death or suicide and denied any symptoms consistent of a manic episode. His reported fears or phobia was "just that I'll go through the rest of my life with nobody. I would like to have a partner." He denied symptoms of social anxiety, panic or problems with activities of daily living. He indicated that alcohol use was more of a serious concern directly following Vietnam and that it previously impacted his relationship with his children. He denied any current withdrawal or tolerance symptoms related to alcohol use. He endorsed abusing heroine, crystal methamphetamine and marijuana in the past but reported his last drug use was 15 years prior.

The psychologist noted that the Veteran completed the mini mental status examination a received a perfect score of 30/30 which fell into the normal range. On full mental status examination, the Axis I diagnoses were dysthymic disorder; alcohol dependence, in partial remission; polysubstance dependence, in full remission; and, rule out organic mood disorder. The psychologist opined that although the Veteran displayed some re-experiencing symptoms and avoidance symptoms, he did not meet the criteria for PTSD, particularly as a result of not meeting hyperarousal symptoms or clinically significant distress that would qualify for a diagnosis of PTSD. The psychologist explained that the distress and impact on his functioning was more related to depressed mood and adjustment concerns following a motor vehicle accident in 2006.  In this regard, the psychologist explained that the Veteran's psychiatric treatment primarily focused on relationship concerns and adjustment difficulties after the motor vehicle accident. The psychologist also noted that no other provider has offered a diagnosis of PTSD. 

Subsequent VA psychiatric records documenting treatment for the Veteran's acquired psychiatric disorder do not indicate an etiological relationship between his acquired psychiatric disorder and his period of service.

On this record, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD is not warranted. To that end, regardless of the Veteran's verified stressors, his claim for PTSD must be denied because the preponderance of the evidence reflects that he does not have a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125. Specifically, the psychologist who conducted the November 2010 VA examination opined that although the Veteran displayed some re-experiencing symptoms and avoidance symptoms, he did not meet the criteria for PTSD, particularly as a result of not meeting hyperarousal symptoms or clinically significant distress that would qualify for a diagnosis of PTSD. As to the Veteran's hearing testimony and lay statements, while veterans are competent to testify as to some matters of diagnosis and etiology, the question of whether a Veteran has a diagnosis of PTSD is the type of medical issue as to an internal, non-observable process as to which lay testimony is not competent. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); 38 C.F.R. § 3.304(f) (specifically requiring medical evidence diagnosing PTSD). Consequently, the Veteran's statements as to whether he has a diagnosis of PTSD are not competent. 

Clemons also stands for the proposition that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness. Id at 4-5. To that end, in the November 2010 VA psychiatric examination, the psychologist did diagnose, in pertinent part, dysthymic disorder. However, the psychologist explicitly concluded that the Veteran's psychiatric disorder was unrelated to service. Rather, the psychologist explained that the Veteran's psychiatric disorder was more related to depressed mood and adjustment concerns following the motor vehicle accident in 2006 (explaining that the Veteran's psychiatric treatment focused on relationship concerns and adjustment difficulties after the motor vehicle accident). In short, the psychologist found that the Veteran's current psychiatric disorder onset as a result of the motor vehicle accident in 2006 and not as a result of his service. The Board notes that this VA psychologist's opinion was based on a thorough review of the medical records, taking the Veteran's history and performing examination.

As a psychosis was not diagnosed, the provisions concerning chronic disabilities are not for application. 38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).

The only other evidence of record supporting this claim is the various general lay assertions. In this case, the Board finds that the Veteran was competent to state that his acquired psychiatric disorder, to include PTSD, was a result of events of his service in Vietnam. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). The Board finds his assertions to be credible. However, in this case, the Board finds the opinion of the VA psychologist in the November 2010 VA examination report to be more probative. The VA psychologist is a medical professional who reviewed the claims file, considered the reported history and performed examination. The psychologist used her expertise in reviewing the facts of this case and determined that the Veteran did not meet the criteria for a diagnosis of PTSD and the current acquired psychiatric disorder other than PTSD was unrelated to incident of the Veteran's period of service. It is clear that the psychologist fully understood the basis for the claim yet still determined, after reviewing the facts of the case, that the Veteran's current acquired psychiatric disorder was related to causes other than service, namely the September 2006 motor vehicle accident. The Veteran has not suggested that this examination was performed in an insufficient manner. 

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

 
ORDER

The application to reopen a claim for service connection for PTSD is granted. 

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


